NEWS RELEASE FOR IMMEDIATE RELEASE July 29, 2011 CAPITOL FEDERAL FINANCIAL, INC. REPORTS THIRD QUARTER 2011 RESULTS Topeka, KS - Capitol Federal Financial, Inc. (NASDAQ: CFFN) (the “Company”) announced results today for the quarter ended June 30, 2011.Detailed results of the quarter will be available in the Company's Quarterly Report on Form 10-Q for the quarter ended June 30, 2011, which is expected to be filed with the Securities and Exchange Commission (“SEC”) on August 4, 2011 and posted on our website, http://ir.capfed.com. Highlights for the quarter include: · net income of $17.3 million, · net interest margin of 1.88%, · diluted earnings per share of $0.10, · dividends paid of $0.075 per share, · equity to total assets ratio of 20.1% at June 30, 2011, · tangible equity to assets ratio of 14.7% at June 30, 2011 for Capitol Federal Savings Bank (the “Bank”), and · non-performing loans to total loans ratio of 0.54% at June 30, 2011. Comparison of Operating Results for the Quarters Ended June 30, 2011 and March 31, 2011 For the quarter ended June 30, 2011, the Company recognized net income of $17.3 million, compared to net income of $15.6 million for the quarter ended March 31, 2011.The $1.7 million increase between periods was due primarily to an increase in net interest income. The net interest margin for the current quarter was 1.88% compared to 1.70% for the quarter ended March 31, 2011.The 18 basis point increase in the net interest margin was due primarily to a full quarter of earnings on higher-yielding securities.Following the second-step conversion and stock offering (the “corporate reorganization”) in December 2010, the proceeds from the stock offering were invested in cash, earning 25 basis points, for a portion of the quarter ended March 31, 2011.Additionally, the net interest margin for the quarter ended June 30, 2011 increased by approximately five basis points as a result of net deferred premium recognition in the previous quarter related to loan modifications that did not occur in the current quarter. Total interest and dividend income for the current quarter was $88.1 million compared to $84.9 million for the quarter ended March 31, 2011.The $3.2 million increase was primarily a result of a $2.3 million increase in interest income on mortgage-backed securities (“MBS”) due to a $364.4 million increase in the average balance of the portfolio as a portion of the stock offering proceeds from the corporate reorganization were used to purchase MBS during the previous quarter.This increase was partially offset by a 17 basis point decrease in the weighted average yield due to purchases of MBS at a lower average yield than the existing portfolio. 1 Total interest expense decreased slightly, from $44.4 million for the prior quarter to $43.8 million for the current quarter.Interest expense on deposits decreased from $16.1 million to $15.5 million due primarily to a decrease in the weighted average rate on the certificate of deposit portfolio due to portfolio repricing.Interest expense on Federal Home Loan Bank (“FHLB”) advances increased from $22.0 million to $22.5 million primarily as a result of an increase in the average balance between the two periods as the Bank obtained an additional $100 million advance during the quarter. The Bank recorded a provision for credit losses of $1.2 million during the current quarter, compared to a provision of $520 thousand for the quarter ended March 31, 2011.The provision recorded in the current quarter was primarily a result of the increase in and establishment of specific valuation allowances, primarily on purchased loans, and partially due to an increase in the general valuation allowance as a result of a decline in the current Federal Housing Finance Agency (“FHFA”) home price index, primarily in Kansas and Missouri. Comparison of Operating Results for the Nine Months Ended June 30, 2011 and 2010 Net income for the nine months ended June 30, 2011 was $21.6 million, compared to $52.4 million for the same period in the prior fiscal year. The $30.8 million decrease in the current period was due primarily to the $40.0 million ($26.0 million, net of income tax benefit) contribution to the Capitol Federal Foundation (the “Foundation”) in connection with the corporate reorganization. Additionally, other income decreased $8.8 million and net interest income decreased $3.6 million between periods. These decreases were partially offset by an $18.8 million decrease in income tax expense and a $5.7 million decrease in provision for credit losses between periods. The following table presents selected financial results and performance ratios for the Company for the nine months ended June 30, 2011.Because of the magnitude and non-recurring nature of the $40.0 million contribution to the Foundation in connection with the corporate reorganization, management believes it is important for comparability purposes to present selected financial results and performance ratios excluding the contribution to the Foundation.The adjusted financial results and ratios are not presented in accordance with accounting principles generally accepted in the United States of America (“GAAP”). For the Nine Months Ended June 30, 2011 Actual Contribution Adjusted (1) (GAAP) to Foundation (Non-GAAP) (Dollars in thousands, except per share data) Net (loss) income(2) $ $ ) $ Operating expenses Basic (loss) earnings per share ) Diluted (loss) earnings per share ) Return on average assets (annualized) 0.31 % ) % 0.68 % Return on average equity (annualized) ) Efficiency ratio 76.20 % 27.89 % 48.31 % (1)The adjusted financial results and ratios are not presented in accordance with GAAP as the amounts and ratios exclude the effect of the contribution to the Foundation, net of income tax benefit. (2)The contribution to the Foundation of $26.0 million takes into account the $14.0 million income tax benefit associated with the $40.0 million contribution. Total interest and dividend income for the nine months ended June 30, 2011 was $260.3 million compared to $284.1 million for the nine months ended June 30, 2010. The $23.8 million decrease was primarily a result of decreases in interest income on loans receivable of $23.9 million and MBS of $3.8 million, partially offset by an increase in interest income on investment securities of $3.7 million.The $23.9 million decrease in interest income on loans receivable was the result of a decrease of 31 basis points in the weighted average yield to 4.93% for the period and a decrease of $304.5 million in the average balance of the portfolio. The $3.8 million decrease in interest income on MBS was a result of a decrease of 67 basis points in the weighted average yield to 3.58% for the current nine months, partially offset by a $184.3 million increase in the average balance of the portfolio.The $3.7 million increase in interest income on investment securities was primarily a result of an $800.4 million increase in the average balance, partially offset by a decrease in the average yield of 62 basis points to 1.24% for the current nine month period. 2 Interest expense decreased $20.3 million to $135.4 million for the current nine month period from $155.7 million for the prior year period. The weighted average rate paid on the certificate of deposit portfolio decreased 67 basis points between the two periods, from 2.74% for the prior year period to 2.07% for the current nine month period.The decrease in interest expense on FHLB advances was a result of the refinance and renewal of maturing FHLB advances, a new advance at a rate lower than the weighted average portfolio rate, and, to a lesser extent, a decrease in the average balance between the periods. The Bank recorded a provision for credit losses of $2.4 million during the current nine month period, compared to a provision of $8.1 million for the nine months ended June 30, 2010.The provision recorded in the current nine month period was primarily a result of the increase in and establishment of specific valuation allowances, primarily on purchased loans, and partially due to an increase in the general valuation allowance as a result of a decline in the current FHFA home price index, primarily in Kansas and Missouri. Total other income was $18.6 million for the current nine month period compared to $27.4 million for the prior year period. The $8.8 million decrease was due primarily to no gains on the sale of securities in the current nine month period, compared to $6.5 million of gains in the prior nine month period. Retail fees decreased $2.2 million related to a decrease in overdraft charges as a result of Regulation E, and other income, net decreased by $1.1million due primarily to a decrease in net gains on loan sales.Total other expenses for the nine months ended June 30, 2011 were $109.3 million, compared to $66.5 million in the prior year period. The $42.8 million increase was due to a $40.0 million cash contribution to the Foundation in connection with the corporate reorganization. In February 2011, the Federal Deposit Insurance Corporation adopted a new assessment structure for insured institutions. One of the significant changes includes using average total consolidated assets minus average tangible equity for the assessment base instead of average deposits and secured liabilities for the period. It is estimated the Bank will realize a $2.1 million reduction in its deposit insurance assessment in FY 2011 compared to FY 2010. A provision of the Dodd-Frank Act, commonly referred to as the “Durbin Amendment,” directed the Federal Reserve Board to analyze the debit card payments system and fix the interchange rates based upon their measure of actual costs. Currently this has no impact on the Company.Based upon the Federal Reserve Board’s new interchange rate for issuers over $10 billion and the Bank’s debit card transaction volume year-to-date, it is estimated that the related fee income could decrease by $3.1 million annually from current levels when the Bank exceeds $10 billion in assets. Although the Bank is exempt from the provisions of the rule on the basis of asset size, there is some uncertainty about the impact there will be on the interchange rates for issuers below that level. Income tax expense for the current nine month period was $10.1 million compared to $28.8 million for the prior year nine month period. The decrease in income tax expense between the periods was primarily a result of the $40.0 million contribution to the Foundation, which resulted in $14.0 million of income tax benefit. The effective income tax rate for the current nine month period was 31.8% compared to 35.5% for the prior year nine month period. The decrease in the effective tax rate between periods was due primarily to a $686 thousand tax return to tax provision adjustment related to income tax expense recognized in the prior years.Excluding that adjustment, the effective income tax rate would have been 34.0% for the current nine month period.Management anticipates the effective tax rate for the current fiscal year and fiscal year 2012 to be approximately 33% and 36%, respectively. 3 CAPITOL FEDERAL FINANCIAL, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (Dollars in thousands, except share and per share data) For the Three Months Ended For the Nine Months Ended June 30, June 30, INTEREST AND DIVIDEND INCOME: Loans receivable $ Mortgage-backed securities ("MBS") Investment securities Capital stock of FHLB Cash and cash equivalents 43 61 Total interest and dividend income INTEREST EXPENSE: FHLB advances Deposits Other borrowings Total interest expense NET INTEREST INCOME PROVISION FOR CREDIT LOSSES NET INTEREST INCOME AFTER PROVISION FOR CREDIT LOSSES OTHER INCOME: Retail fees and charges Insurance commissions Loan fees Income from Bank Owned Life Insurance (“BOLI”) Gain on securities, net Other income, net Total other income OTHER EXPENSES: Salaries and employee benefits Communications, information technology, and occupancy Federal insurance premium Deposit and loan transaction costs Regulatory and outside services Advertising and promotional Contribution to Foundation Other expenses, net Total other expenses INCOME BEFORE INCOME TAX EXPENSE INCOME TAX EXPENSE NET INCOME $ 4 The following is a reconciliation of the basic and diluted earnings per share calculations for the time periods noted. For the Three Months Ended For the Nine Months Ended June 30, June 30, (in thousands, except share and per share data) Net income (1) $ Average common shares outstanding Average committed Employee Stock Ownership Plan (“ESOP”) shares outstanding Total basic average common shares outstanding Effect of dilutive Recognition and Retention Plan (“RRP”) shares Effect of dilutive stock options Total diluted average common sharesoutstanding Net earnings per share(2): Basic $ Diluted $ Antidilutive stock options and RRP shares, excluded from the diluted average common shares outstanding calculation Net income available to participating securities (unvested RRP shares) was inconsequential for the three and nine months ended June 30, 2011 and June 30, 2010. All earnings per share information prior to the corporate reorganization in December 2010 has been revised to reflect the 2.2637 exchange ratio. 5 Financial Condition as of June 30, 2011 Total assets increased $1.11 billion, from $8.49 billion at September 30, 2010 to $9.60 billion at June 30, 2011, due primarily to the stock offering proceeds from the corporate reorganization in December 2010, which were used to purchase securities.At June 30, 2011, cash and cash equivalents totaled $161.9 million, an increase of $96.7 million from September 30, 2010. The increase was due to $100.0 million of securities called at the end of June that were not reinvested in anticipation of repaying $75.0 million of borrowings that matured and were repaid in July 2011. The loans receivable portfolio decreased $5.4 million from $5.17 billion at September 30, 2010 to $5.16 billion at June 30, 2011.The decrease in the loan portfolio reflects the elevated levels of loan repayments as a result of refinancing activity due to low market interest rates, strong competition for high quality loans, as well as weak loan demand due to the slow economic recovery and increased real estate owned (“REO”) inventory. During fiscal year 2011, the Bank entered into a correspondent lending relationship with three new lendersin our current local market areas and three new lenders in Midwestern states outside of our current local market area. In fiscal year 2011, the Bank has expanded the permitted geographic lending area of twoexisting correspondent lenders. The geographic locations for the mortgage lending volume provided by these correspondent lenders would be in our current local market areas, neighboring Midwestern states, and a southern state. At June 30, 2011 the Bank had 15 correspondent lending relationships. Loans 30 to 89 days delinquent remained relatively unchanged from September 30, 2010 to June 30, 2011, at $24.7 million for both periods. Non-performing loans decreased $4.0 million from $32.0 million at September 30, 2010 to $28.0 million at June 30, 2011. The balance of 30 to 89 days delinquent loans and non-performing loans continues to remain at historically high levels due to the continued elevated level of unemployment coupled with the decline in real estate activity and values, particularly in some of the states in which we have purchased loans. Our ratio of non-performing loans to total loans decreased from 0.62% at September 30, 2010 to 0.54% at June 30, 2011. Our ratio of non-performing assets to total assets decreased from 0.49% at September 30, 2010 to 0.40% at June 30, 2011. Total liabilities increased $143.3 million from $7.53 billion at September 30, 2010 to $7.67 billion at June 30, 2011, due primarily to an increase in deposits of $172.3 million and an increase in FHLB advances of $105.3 million, partially offset by a decrease of $103.6 million in other borrowings. The increase in deposits was primarily in the money market and checking portfolios. The increase in the FHLB advances was due to a $100.0 million advance obtained in the current quarter in an effort to mitigate the additional interest rate risk associated with the purchase of $89.1 million of one- to four- family loans during the current quarter.The decrease in other borrowings was due to the repayment of the Junior Subordinated Deferrable Interest Debentures of $53.6 million and to the maturity of two repurchase agreements totaling $50.0 million that were not replaced. Stockholders’ equity increased $972.1 million, from $962.0 million at September 30, 2010 to $1.93 billion at June 30, 2011.The increase was due primarily to the net stock offering proceeds of $1.13 billion from the corporate reorganization in December 2010 and net income during the fiscal year, partially offset by dividends paid of $138.0 million. June 30, March 31, September 30, (Dollars in thousands, except per share amounts) Stockholders' equity $ $ $ Equity to total assets at end of period % % % Bank tangible equity ratio % % % Book value per share $ $ $ 6 During the nine months ended June 30, 2011, the Company paid $138.0 million in cash dividends.The $138.0 million consisted of cash dividends of $17.0 million paid prior to the corporate reorganization, and $121.0 million paid since the corporate reorganization.In July 2011, the Company declared a quarterly cash dividend of $0.075 per share, which will equate to approximately $12.1 million, payable in August 2011.Dividend payments depend upon a number of factors including the Company's financial condition and results of operations, the Bank’s regulatory capital requirements, regulatory limitations on the Bank's ability to make capital distributions to the Company, and the amount of cash at the holding company. At June 30, 2011, Capitol Federal Financial, Inc., at the holding company level, had $79.8 million on deposit with the Bank and $404.2 million in investment securities with a weighted average life of 0.77 years.All of the securities are classified as available-for-sale (“AFS”).The securities have laddered maturities in order to provide cash flows that can be used to pay dividends, repurchase stock when allowed by federal banking regulations,reinvest into higher yielding assets if interest rates rise, or pursue other corporate strategies, as deemed appropriate. Under current regulatory restrictions, we may not repurchase our stock during the first year following our corporate reorganization except under very limited circumstances.The Company has filed an application to begin repurchasing shares before the end of this one-year moratorium, which expires in December 2011. The following table presents a reconciliation of total and net shares outstanding as of June 30, 2011. Net shares outstanding are used in the calculation of book value per share. Total shares sold Shares issued in option exercise Existing shares converted (21,799,861 x 2.2637) Less fractional shares Total shares outstanding Less unallocated ESOP and RRP shares Net shares outstanding 7 CAPITOL FEDERAL FINANCIAL, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS (Unaudited) (Dollars in thousands) June 30, September 30, ASSETS: Cash and cash equivalents (includes interest-earning deposits of $143,446 and $50,771) $ $ Securities: AFS at estimated fair value (amortized cost of $1,225,848 and $1,009,142) Held-to-maturity (“HTM”) at amortized cost (estimated fair value of $2,739,016 and $1,913,454) Loans receivable, net (of allowance for credit losses ("ACL") of $14,856 and $14,892) BOLI Capital stock of FHLB, at cost Accrued interest receivable Premises and equipment, net REO, net Income taxes receivable, net Other assets TOTAL ASSETS $ $ LIABILITIES: Deposits $ $ Advances from FHLB, net Other borrowings Advance payments by borrowers for taxes and insurance Income taxes payable Deferred income tax liabilities, net Accounts payable and accrued expenses Total liabilities STOCKHOLDERS’ EQUITY: Preferred stock ($0.01 par value) 100,000,000 shares authorized; none issued Common stock ($0.01 par value) 1,400,000,000 shares authorized, 167,498,133 shares issued;167,498,133and 73,992,678 shares outstanding as of June 30, 2011 and September 30, 2010, respectively Additional paid-in capital Unearned compensation, ESOP ) ) Unearned compensation, RRP ) ) Retained earnings Accumulated other comprehensive income , net of tax Less shares held in treasury (0 and 17,519,609 shares as of June 30, 2011 and September 30, 2010, respectively, at cost) ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ 8 Consistent with our goal to operate a sound and profitable financial organization, we actively seek to maintain a “well-capitalized” status in accordance with regulatory standards.As of June 30, 2011, the Bank exceeded all regulatory capital requirements.The following table presents the Bank’s regulatory capital ratios at June 30, 2011 based upon regulatory guidelines. Regulatory Requirement Bank For “Well- Ratios Capitalized” Status Tangible equity 14.7% N/A Tier 1 (core) capital 14.7% 5.0% Tier 1 (core) risk-based capital 37.3% 6.0% Total risk-based capital 37.6% 10.0% A reconciliation of the Bank’s equity under GAAP to regulatory capital amounts as of June 30, 2011 is as follows (dollars in thousands): Total Bank equity as reported under GAAP $ Unrealized gains on AFS securities ) Other ) Total tangible and core capital ACL (1) Total risk-based capital $ This amount represents the general valuation allowances calculated using the formula analysis. Specific valuation allowances are netted against the related loan balance on the Thrift Financial Report and are therefore not included in this amount. Capitol Federal Financial, Inc. is the holding company for Capitol Federal Savings Bank.Capitol Federal Savings Bank has 46 branch locations in Kansas and Missouri.Capitol Federal Savings Bank is one of the largest residential lenders in the State of Kansas. News and other information about the Company can be found on the Internet at the Bank’s website, http://www.capfed.com. Except for the historical information contained in this press release, the matters discussed may be deemed to be forward-looking statements, within the meaning of the Private Securities Litigation Reform Act of 1995, that involve risks and uncertainties, including changes in economic conditions in the Company’s market area, changes in policies by regulatory agencies and other governmental initiatives affecting the financial services industry, fluctuations in interest rates, demand for loans in the Company’s market area, the future earnings and capital levels of Capitol Federal Savings Bank, which would affect the ability of the Capitol Federal Financial, Inc. to pay dividends in accordance with its dividend policies, competition, and other risks detailed from time to time in Capitol Federal Financial Inc.’s SEC reports.Actual strategies and results in future periods may differ materially from those currently expected.These forward-looking statements represent Capitol Federal Financial, Inc.’s judgment as of the date of this release.Capitol Federal Financial, Inc. disclaims, however, any intent or obligation to update these forward-looking statements. For further information contact: Jim Wempe Kent Townsend Vice President, Investor Relations Executive Vice President, Chief Financial Officer and Treasurer ansas Ave. ansas Ave. Topeka, KS66603 Topeka, KS66603 (785) 270-6055 (785) 231-6360 jwempe@capfed.com ktownsend@capfed.com 9 SUPPLEMENTAL FINANCIAL INFORMATION Loan Portfolio The following table presents information concerning the composition of our loan portfolio in dollar amounts and in percentages (before deductions for undisbursed loan funds, unearned loan fees and deferred costs, and the ACL) as of the dates indicated. June 30, 2011 March 31, 2011 September 30, 2010 Average % of Average % of Average % of Amount Rate Total Amount Rate Total Amount Rate Total (Dollars in thousands) Real Estate Loans: One- to four-family % Multi-family and commercial Construction Total real estate loans Consumer Loans: Home equity Other Total consumer loans Total loans receivable % Less: Undisbursed loan funds Unearned loan fees and deferred costs ACL Total loans receivable, net 10 Loan Originations The following table presents loan origination, refinance, and purchase activity for the periods indicated.Loan originations, purchases, and refinances are reported together.The fixed-rate one- to four-family loans less than or equal to 15 years have an original maturity at origination of less than or equal to 15 years, while fixed-rate one- to four-family loans greater than 15 years have an original maturity at origination of greater than 15 years.The adjustable-rate one- to four-family loans less than or equal to 36 months have a term to first reset of less than or equal to 36 months at origination and adjustable-rate one- to four-family loans greater than 36 months have a term to first reset of greater than 36 months at origination. For the Three Months Ended For the Nine Months Ended June 30, 2011 June 30, 2011 Amount Rate % of Total Amount Rate % of Total Fixed-Rate: (Dollars in thousands) One- to four-family < 15 years $ 4.39 % 17.9 % $ 3.95 % 27.4 % > 15 years Other real estate Home equity Other consumer Total fixed-rate Adjustable-Rate: One- to four-family < 36 months > 36 months Other real estate Home equity Other consumer Total adjustable-rate Total originations, refinances and purchases $ 4.83 % 100.0 % $ 4.37 % 100.0 % Purchased/participation loans included above: Fixed-Rate: Correspondent $ 4.69 % $ 4.54 % Nationwide Adjustable-Rate: Correspondent Nationwide Total purchased loans $ 5.40 % $ 5.13 % 11 Asset Quality The following tables present loans delinquent for 30 to 89 days, non-performing loans, and REO at the dates indicated. Loans Delinquent for 30 to 89 Days at: June 30, March 31, September 30, Number Amount Number Amount Number Amount (Dollars in thousands) One- to four-family: Originated $ $ $ Purchased 38 30 34 Multi-family and commercial Construction Consumer Loans: Home equity 36 35 50 Other 16 77 12 16 $ $ $ 30 to 89 days delinquent loans to total loans receivable, net % % % 12 Non-Performing Loans and REO at: June 30, March 31, September 30, Number Amount Number Amount Number Amount (Dollars in thousands) Non-performing loans: One- to four-family: Originated $ $ $ Purchased 49 49 60 Multi-family and commercial Construction Consumer Loans: Home equity 24 22 31 Other 5 52 8 59 6 12 Non-performing loans as a percentage of total loans receivable, net % % % REO: One- to four-family: Originated (1) 73 73 73 Purchased 16 19 17 Multi-family and commercial Construction Consumer Loans: Home equity Other 89 92 90 Total non-performing assets $ $ $ Non-performing assets as a percentage of total assets % % % (1)Real estate related consumer loans where we also hold the first mortgage are included in the one- to four-family category as the underlying collateral is one- to four-family property. 13 For the Three Months Ended For the Nine Months Ended June 30, June 30, (Dollars in thousands) Balance at beginning of period $ Charge-offs: One- to four-family loansoriginated One- to four-family loanspurchased 26 Multi-family and commercial loans Construction Home equity 36 5 28 Other consumer loans 3 3 8 13 Total charge-offs Recoveries: One- to four-family loansoriginated One- to four-family loanspurchased Multi-family and commercial loans Construction Home equity Other consumer loans Recoveries Net charge-offs ACL on loans in the loan swap transaction ) Provision for loan losses Balance at end of period $ Ratio of net charge-offs during the period to average loans outstanding during the period % 0.02 % 0.05 % % Ratio of net charge-offs during the period to average non-performing assets ACL to non-performing loans at period end ACL to loans receivable, net at period end The following table presents the activity for the ACL and related ratios at the dates and for the periods indicated: 14 Securities Portfolio The following tables reflect the amortized cost, estimated fair value, and gross unrealized gains and losses of AFS and HTM securities at June 30, 2011.The majority of the MBS and investment portfolios are composed of securities issued by U.S. government-sponsored enterprises (“GSEs”). June 30, 2011 Gross Gross Estimated Amortized Unrealized Unrealized Fair Cost Gains Losses Value (Dollars in thousands) AFS: GSE debentures $ Municipal bonds Trust preferred securities MBS HTM: GSE debentures Municipal bonds 12 MBS $ The following table presents the distribution of our MBS and investment securities portfolios, at amortized cost, at the dates indicated.The weighted average life (“WAL”) is the estimated remaining maturity after projected prepayment speeds and projected call option assumptions have been applied.Yields on tax-exempt securities are not calculated on a taxable equivalent basis. June 30, 2011 March 31, 2011 Balance WAL Yield Balance WAL Yield (Dollars in thousands) Fixed-rate securities: MBS $ 3.68 % $ 3.71 % GSE debentures Municipal bonds Total fixed-rate securities Adjustable-rate securities: MBS Trust preferred securities Total adjustable-rate securities Total investment portfolio, at amortized cost $ 2.48 % $ 2.43 % 15 Deposit Portfolio The following table presents the amount, average rate and percentage of total deposits for checking, savings, money market and certificates at the periods presented. June 30, 2011 March 31, 2011 Average % of Average % of Amount Rate Total Amount Rate Total (Dollars in thousands) Checking $ 0.08 % 11.9 % $ 0.08 % 11.5 % Savings Money market Certificates $ 1.35 % 100.0 % $ 1.36 % 100.0 % As of June 30, 2011, certificates of deposit mature as follows: Amount Due More than More than 1 year 1 year to 2 to 3 More than or less 2 years years 3 years Total (Dollars in thousands) 0.00 – 0.99
